Title: Granville Sharp to John Adams, 29 Jan. 1786
From: Sharp, Granville
To: Adams, John


          
            
              Sir
            
            

              Old Jewry

              29th. January 1786.
            
          

          As your Excellency mentioned to me the desire of the Marquis de
            Fayette to collect what has been written against the Slave
              Trade, I have sought out a Copy of each of my own Tracts on that subject and
            request that you will be pleased to transmit them to the Marquis as a mark of the
            Author’s sincere esteem for a Nobleman so eminently distinguished for his generous zeal
            & exertions in behalf of the natural Rights & Liberties of Mankind! I
            would have had these books properly bound for the Marquis, had I not feared the loss of
            time by the Workmen; & therefore lest any opportunity of sending should be lost,
            I thought it most prudent to send the Books in their present state without delay.
            Besides the Books on the Slave Trade, I have sent a few
            on some other subjects which perhaps may not be unacceptable to the Marquis:
            as a Tract to render the pronunciation of the English
              Tongue
            more easy
            to Foreigners; a Tract against Duelling addressed to Military Men in
            particular, a Tract on Militia & national Defence; & my Tract in defence of America. But if there should be any
            impropriety in sending Books on subjects which the Marquis did not mention or desire, I
            hope your Excellency will be pleased to retain them. I have also sent, in another
            parcel, duplicates for your Excellency of all these Tracts except three, vizt. “the Representation against
              Slavery
            in England” and the Tract against Duelling, because I have no other Copies of either, having only found
            these by chance to day—; and the Tract on Militia or National Defence I did not send because I suppose I have
            already presented it to your Excellency when I gave you the Tract on Congregational
            Courts last Summer: but if I am mistaken in this, it shall be sent hereafter.
          With great respect and esteem I remain, / Sir, Your Excellency’s /
            most obedient & most humble Servant

          
            
              Granville Sharp
            
          
        